      Case 1:19-cv-00211-DAD-JLT Document 23 Filed 04/13/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10

11   BRANDON SMITH,                                     Case No. 1:19-CV-00211-DAD-JLT
12                 Plaintiff,                           ORDER GRANTING STIPULATION TO
                                                        CONTINUE THE SETTLEMENT
13         vs.                                          CONFERENCE
14   SDP TRUCKING, INC.                                (Doc. 15)
15                 Defendants.
16

17    The parties have stipulated to continue the settlement conference because they are scheduled

18   to engage in private mediation. (Doc. 22) Thus, good cause appearing, the settlement

19   conference is CONTINUED to May 26, 2021 at 1:00 p.m.

20
      IT IS SO ORDERED.
21

22    Dated:     April 12, 2021                           _ /s/ Jennifer L. Thurston
                                             CHIEF UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
